UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1415



KINGWOOD COAL COMPANY,

                                                         Petitioner,

          versus


TERRY D. DEVALL; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR,

                                                        Respondents.




On Petition for Review of an Order of the Benefits Review Board.
(98-876-BLA)


Submitted:   December 29, 2000            Decided:    April 30, 2001


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Mattingly, JACKSON & KELLY, P.L.L.C., Morgantown, West
Virginia, for Petitioner. C. Patrick Carrick, Morgantown, West
Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kingwood Coal Company seeks review of the Benefits Review

Board’s decision and other affirming the administrative law judge’s

award of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945

(West 1986 & Supp. 2000).   Our review of the record discloses that

the Board’s decision is based upon substantial evidence and is

without reversible error.   Accordingly, we affirm on the reasoning

of the Board.   See Kingwood Coal Company v. Devall, BRB No. 98-876-

BLA (B.R.B. Feb. 11, 2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2